Citation Nr: 0732665	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from February 
1972 to November 1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  This case was remanded by 
the Board in January 2005 for additional development.

In February 2007, the veteran requested that the previously 
denied claim of entitlement to service connection for 
hepatitis C be reopened.  This issue has not been developed 
for appellate review and is therefore referred to the RO for 
appropriate disposition.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's currently diagnosed headache disorder is 
related to military service or to any incident therein.


CONCLUSION OF LAW

Migraine headaches were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in September 2002 satisfied the duty to notify provisions.  
An additional letter was also provided to the veteran in 
January 2005, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's VA medical treatment records 
have been obtained.  The Board notes that almost all of the 
veteran's service records are unavailable.  The record shows 
that extensive efforts have been made by VA to obtain these 
records from the National Personnel Records Center, Naval 
Reserve Personnel Center, and Naval Air Station Oceana.  It 
is apparent from the record that the veteran's service 
medical records are not obtainable and any further efforts to 
locate them would be futile.  In cases where the veteran's 
service medical records are not obtainable, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  VA examinations were provided 
to the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's service medical records show that he was 
treated for a concussion in October 1972 after being thrown 
from a forklift.  An October 1972 hospital discharge report 
stated that the veteran was unconscious for 5 minutes and 
subsequently developed episodic double vision, nausea, 
dizziness, and headaches.  The veteran was then admitted to 
the hospital.  On physical examination, the veteran was 
normal with the exception of a sutured laceration of the left 
posterior parietal area which was somewhat tender.  On 
neurologic examination, the veteran was normal.  On 
laboratory study, the veteran was normal.  The report stated 
that the veteran was placed on observation and his headaches 
dizziness, and nausea disappeared within 2 days, at which 
time he was discharged.

After separation from military service, an October 1997 
letter from a hypnotherapist stated that the veteran was 
treated with hypnosis for complaints of headaches.  The 
evidence of record shows that the veteran has consistently 
complained of headaches since October 1997.

An August 2003 letter from a friend of the veteran stated 
that the veteran reported never experiencing headaches prior 
to the October 1972 accident, but reported experiencing them 
numerous times afterwards, including during and after 
separation from military service.

In an August 2003 VA outpatient medical report, the veteran 
complained of headaches for the previous 10 years.

In a November 2003 VA outpatient medical report, the veteran 
complained of headaches since 1972.

In a September 2004 hearing before the Board, the veteran 
stated that he injured his head in a forklift accident in 
October 1972 and had consistently experienced headaches since 
that time.

In a May 2006 VA outpatient neurology consultation report, 
the veteran complained of chronic headaches since 1972.  He 
stated that his headaches increased in severity in the late 
1970s and in 1983 he developed severe occipital pain and was 
treated with medication.  After physical, mental, and 
neurological examination, the impression was chronic daily 
headaches.  The neurologist stated that it was difficult to 
categorize the headaches in view of their long duration of 
greater than 35 years.  The neurologist stated that veteran 
had questionable post-traumatic headaches or muscle 
contraction headaches.  Intracranial structural lesions 
responsible for headaches appeared unlikely.

A June 2006 VA computed tomography (CT) scan report of the 
veteran's head gave impressions of mild cerebral atrophy.  No 
mass lesion or abnormal contrast enhancement was identified.  
Lacunar infarcts were noted in the bilateral basal ganglia 
and left pons regions and periventricular white matter 
ischemic changes were demonstrated.

A September 2006 VA outpatient neurology consultation report 
stated that a magnetic resonance imaging (MRI) scan of the 
veteran's brain revealed bilateral hyperintense signal 
lesions on T1 images consistent with Small Vessel Ischemic 
disease.  Multiple small strokes in pons, right basal 
ganglion, and corpus callosum were also seen.  The lesions 
were not consistent with multiple sclerosis.  An 
electroencephalogram (EEG) was essentially normal.  After 
physical examination, the impression was chronic daily 
headaches.  The neurologist stated that it was difficult to 
categorize the veteran's headaches in view of their long 
duration of greater than 35 years.

An October 2006 VA neurological disorders examination report 
stated that the veteran complained of headaches since 1972.  
After physical examination, the diagnosis was chronic 
headaches of undetermined etiology.  The physician stated 
that "after extensive review of all available records and 
opinion and views of treating neurologist, I cannot say [the 
veteran] has migraine headaches.  He has [history of] 
hepatitis C, [history of] alcohol abuse and lacunar strokes.  
He has chronic headaches of undetermined etiology."  A 
subsequent November 2006 addendum to the VA neurological 
disorders examination report stated that the veteran's claims 
file had been reviewed.

Initially, the Board notes that while the veteran's service 
medical records show that he sustained a concussion during 
military service, a headache disorder was not diagnosed at 
that time.  While the medical evidence of record shows that 
the veteran has a current diagnosis of a headache disorder, 
it does not show that the currently diagnosed headache 
disorder is related to military service.  The earliest 
evidence of record that the veteran sought treatment for a 
headache disorder is dated in October 1997, approximately 18 
years after separation from active military service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  While the medical evidence of record 
includes numerous statements that the veteran has experienced 
headaches since 1972, these reports are based on the 
veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Accordingly, these statements cannot enjoy 
the presumption of truthfulness, because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  The United States Court of 
Appeals for Veterans Claims has held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Furthermore, there is no medical evidence of record that 
relates the veteran's currently diagnosed headache disorder 
to military service.  The only medical records that discuss 
the etiology of the veteran's headache disorder are the May 
2006 VA outpatient neurology consultation report, the 
September 2006 VA outpatient neurology consultation report, 
and the October 2006 VA neurological disorders examination 
report.  The May 2006 and September 2006 reports stated that 
it was difficult to categorize the headaches.  While the May 
2006 report included post-traumatic headaches under the 
impression, it was listed as questionable.  Furthermore, the 
same neurologist who wrote the May 2006 report did not give 
an impression of post-traumatic headaches, questionable or 
otherwise, in the subsequent September 2006 report which 
occurred after CT, MRI, and EEG scans of the veteran's brain.  
Finally, the October 2006 VA neurological disorders 
examination report stated that the etiology of the veteran's 
chronic headaches could not be determined.

The statements of the veteran and his friend alone are not 
sufficient to prove that the veteran's currently diagnosed 
headache disorder is related to military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As they are not physicians, the veteran and his friend are 
not competent to make a determination that the veteran's 
currently diagnosed headache disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no competent medical evidence of record that relates 
the veteran's currently diagnosed headache disorder to 
military service or to any incident therein.  As such, 
service connection for migraine headaches is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the veteran's 
currently diagnosed headache disorder to military service or 
to any incident therein, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


